Title: Thomas Jefferson to Patrick Gibson, 12 July 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello July 12. 16.
          
          I have jIn my letter of June 8. I mentioned the arrival from Marseilles of some wines for me at Philadelphia and Alexandria on which there would be some duties, freight & port charges to pay, which I must ask the favor of you to remit for me. the 2 boxes from Philadelphia I presume have come to hand; and I have just recieved a letter from Colo Simms the Collector of Alexandria informing me he put the 4. boxes recd there on board the sloop Fairplay, Charles Brown master, on the 1st inst. consigned to you, that he had paid the freight from Marseilles 13.40 D and that the duties were 27.30 D making together 40.70 D which I must ask the favor of you to remit him with as little delay as convenient, as the advance of the freight was a favor on his part, requiring immediate replacement. I wish the boxes
			 may have got to hand in time for Johnson who is now down.
          I returned from Bedford two days ago. while there I drew on you in favor of Joel Yancey for 32.25 D I inclose you a renewal of my Note in bank which will be out in the course of this month. I salute you with friendship & respect.
          
            Th: Jefferson
          
         